Citation Nr: 0929936	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).

Initially, the Board notes that the Veteran indicated that he 
was treated for a pulmonary abscess, which resulted in a 
thoracotomy with decortication, at the VA Medical Center 
(VAMC) in Tampa, Florida, in 2002; however, these records 
have not been associated with the claims file.  As the Tampa 
VAMC treatment records are relevant to the claim on appeal, 
the RO should obtain these records.

Next, the Board finds that the duty to assist also requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to the Veteran's claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, the 
medical evidence reflects a current diagnosis of empyema.  
Furthermore, the Board notes that the Veteran has offered 
competent statements regarding exposure to chemical agents 
and nerve agents in service.  

According to a July 1997 letter provided to the Veteran by 
the Secretary of Defense, his unit was in an area where 
exposure to a very low level of nerve agents was possible, 
even though the exposure levels would have been too low to 
activate chemical alarms or to cause any symptoms at the 
time.  In this regard, the Board also acknowledges that his 
Form DD-214 confirms that he received medals for his service 
in Southwest Asia and, in particular, Kuwait; in giving due 
consideration to the places, types, and circumstances of 
service, exposure to nerve agents and unknown chemical agents 
is conceded.  See 38 U.S.C.A. § 1154(a) (2008).  

However, there is insufficient competent evidence of record 
to make a decision on the claim.  In this case, a medical 
examination and opinion is required to determine whether the 
Veteran's respiratory disorder is related to service, 
including whether his current disorder is related to exposure 
to chemicals or nerve agents in service.

The Board acknowledges that there is a December 2002 VA 
examination of record but finds that this examination is not 
sufficient to fulfill the VA's duty to assist pursuant to 
VCAA.  While the examination identified the Veteran's history 
of exposure to chemical agents in service, the VA examiner 
did not proffer an opinion as to whether the Veteran's 
diagnosed respiratory disorder is related to service.  

For these reasons, the Board finds that an appropriate VA 
examination and medical opinion is required to determine the 
nature and etiology of his current respiratory disorder.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Orlando, Florida, for 
the period from April 2005 to the 
present.

2.  Obtain all pertinent clinical records 
from the VA Medical Center in Tampa, 
Florida, including treatment records 
relating to the Veteran's thoracotomy in 
April 2002.

3.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his respiratory 
disorder: 

(a)	The claims folder should be made 
available to the examiner in 
conjunction with the examination.  

(b)	Additionally, the VA examiner is 
directed accept the Veteran's 
statements regarding exposure to 
chemicals and nerve agents in service.  

(c)	With regard to each diagnosed 
respiratory disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as 
not (a 50 percent probability or 
higher) that the disorder is related 
to service, including exposure to 
chemicals or nerve agents in service. 

(d)	All opinions are to be accompanied 
by a clear rationale consistent with 
the evidence of record.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in May 2006.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




